       Case 2:18-cv-00002-BMM Document 108 Filed 10/15/19 Page 1 of 17



Ian McIntosh
Mac Morris
CROWLEY FLECK PLLP
1915 South 19th Avenue
P.O. Box 10969
Bozeman, MT 59719-0969
Telephone: (406) 556-1430
Facsimile: (406) 556-1433

Attorneys for Big Sky Resort



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 JOHN MEYER,                                 CV-18-2-BU-BMM

                     Plaintiff,              BIG SKY RESORT’S REPLY
                                             BRIEF IN SUPPORT OF MOTION
 vs.                                         FOR SUMMARY JUDGMENT
 BIG SKY RESORT; DYNAFIT
 NORTH AMERICA,

                     Defendants.

                                  INTRODUCTION

       Pursuant to the express language of MCA § 23-2-702 and -736, Meyer must

accept all responsibility for his injuries, which, it is undisputed, were caused by

skiing fast over a variation in steepness or terrain onto a plainly visible catwalk

where no prior reported accidents had occurred. Meyer has had ample time to

conduct discovery and fails to satisfy the requirements of Fed. R. Civ. P. 56(d).
       Case 2:18-cv-00002-BMM Document 108 Filed 10/15/19 Page 2 of 17



      Summary judgment is mandated under the undisputed facts and applicable

law. To rule otherwise would defy the plain language of MCA § 23-2-702 and -

736 and render these statutes meaningless.

                                      ARGUMENT

I.    Meyer fails to satisfy the requirements of Rule 56(d).

      Pursuant to Fed.R.Civ.P. 56(d), a party seeking to defer ruling on a motion

for summary judgment must “show[] by affidavit or declaration that, for specified

reasons, it cannot present facts essential to justify it opposition.” Fed.R.Civ.P.

56(d). A party is not entitled to additional discovery under Rule 56(d) “if it fails

diligently to pursue discovery before summary judgment.” Mackey v. Pioneer Nat.

Bank, 867 F.2d 520, 524 (9th Cir.1989).

      Under Ninth Circuit law, a party moving under Rule 56(d) must show: “(1)

it has set forth in affidavit form the specific facts it hopes to elicit from further

discovery; (2) the facts sought exist; and (3) the sought-after facts are essential to

oppose summary judgment.” Family Home and Fin. Center, Inc. v. Fed. Home

Loan Mortgage, 252 F.3d 822, 827 (9th Cir. 2008). “Courts will deny Rule 56[d]

discovery applications where the moving party’s evidence affirmatively negates

the factual issues which the opposing party claims remain controverted.” Volk v.

D.A. Davidson Co., 816 F.2d 1406, 1416 (9th Cir, 1987). Where a party “only

expresse[s] the hope that evidence to contradict the affidavits would transpire at


                        Big Sky Resort’s Reply Brief in Support of Motion for Summary Judgment – 2
       Case 2:18-cv-00002-BMM Document 108 Filed 10/15/19 Page 3 of 17



deposition,” Rule 56(d) motions are properly denied. Continental Mar. v. Pacific

Coast Metal Trades Dist. Council, 817 F.2d 1391, 1395 (9th Cir.1987).

       By failing to file an affidavit or declaration, Meyer fails to satisfy the most

rudimentary requirement of Rule 56(d). For this reason alone, Meyer’s request

must be denied. See Fed.R.Civ.P. 56(d).

       Meyer also failed to diligently pursue discovery. See Mackey, 867 F.2d at

524. Meyer initiated this action on December 17, 2017, nearly two years ago.

(Doc. 3.) In the intervening 22 months, Meyer did not serve a single deposition

notice nor request that Big Sky provide dates for a deposition of Big Sky or any of

its employees. Now facing summary judgment, Meyer contends he has not had a

full opportunity to conduct discovery because he “seeks to depose Big Sky

Resort.” See Doc. 106 at ¶¶ 48-49, 55, 57. This is untrue. Meyer has not

requested deposition dates for Big Sky or any of its employees nor served any

deposition notice in this case. Meyer had ample opportunity for discovery but

failed to diligently pursue it.

       Meyer also fails to identify the “specific facts” he hopes to uncover and

makes no showing that such unidentified facts exist. See Family Home and Fin.

Center, 252 F.3d at 827. Big Sky has presented evidence that “affirmatively

negates the factual issues which [Meyer] claims remain controverted.” See Volk,

816 F.2d at 1416; see also Doc. 106 at ¶¶ 48-49, 55, 57. Each of the facts Meyer


                        Big Sky Resort’s Reply Brief in Support of Motion for Summary Judgment – 3
       Case 2:18-cv-00002-BMM Document 108 Filed 10/15/19 Page 4 of 17



claims are controverted are refuted by sworn affidavits. See Doc. 106 at 48-49, 55,

57. Meyer only expresses speculative “hope that evidence to contradict the

affidavits would transpire at deposition.” See Continental Mar., 817 F.2d at 1395.

Under Ninth Circuit law, such speculation is insufficient. See id.

      Meyer fails to satisfy the requirements of Rule 56(d). The Court should rule

on Big Sky’s motion for summary judgment without delay.

II.   Summary judgment is mandated because Meyer’s injuries result from
      the inherent dangers and risks of skiing.

      Meyer admits that his injuries were caused by the inherent dangers and risks

of skiing. Meyer testified: “all I remember is going over a rollover and hitting a

cat track.” See Doc. 106 at ¶ 38; see also Doc. 98-1 at 45 (Meyer Depo. at 131:3-

7); id. at 56-57 (“I contend that I skied over a rollover and hit a Cat track.”).

      This admission alone is sufficient to warrant summary judgment because

under the express language of MCA §§ 23-2-702(f) and -736(4), Meyer must

accept all responsibility for injuries resulting from the inherent dangers and risks of

skiing that are part of the sport of skiing, which specifically includes: “variations in

steepness or terrain, whether natural or the result of slope design, snowmaking, or

snow grooming operations, including but not limited to roads, freestyle terrain, ski

jumps, catwalks, and other terrain modifications.” MCA §§ 23-2-702(f), -736(4).

      Variations in steepness and terrain are an inherent danger and risk of skiing

that is part of the sport of skiing. MCA § 23-2-702(f). Every single run at every
                        Big Sky Resort’s Reply Brief in Support of Motion for Summary Judgment – 4
       Case 2:18-cv-00002-BMM Document 108 Filed 10/15/19 Page 5 of 17



ski resort has variations in steepness and terrain. Variations in steepness and

terrain are integral to the sport of skiing. See id.

      The variation in steepness and terrain at issue is not the least bit unusual.

See e.g. Doc. 98-2 at 37-39, 44. The undisputed photos of record show that the

variation at issue is a simple, unremarkable transition from the terminus of a black

diamond run on to a plainly visible catwalk. See id. There are far more extreme

variations in steepness and terrain at Big Sky and at virtually every other ski resort,

including rocky cliffs, mogul fields, ski jumps, steep rollovers, boulders, trees,

tight chutes, downed trees, etcetera. Pursuant to Montana law, it is the skier’s

responsibility to navigate such variations in steepness and terrain, to know the

range of his ability and to safely ski within the limits of that ability, and to

maintain control of speed and course to prevent injury to himself and others. MCA

§23-2-736(2).

      “Skiing is a sport in which thrill-seeking skiers embrace its inherent dangers

and risks. It is a sport that occurs on ‘a mighty mountain, with fluctuation in

weather and snow conditions that constantly change.’” Kopeikin v. Moonlight

Basin Mgt., LLC, 90 F. Supp. 3d 1103, 1107 (D. Mont. 2015), aff'd. 691 Fed.

Appx. 355 (9th Cir. 2017). Skiing “presents an obvious array of dangers to a

skier” so that “[f]undamentally, a skier bears much of the responsibility for




                        Big Sky Resort’s Reply Brief in Support of Motion for Summary Judgment – 5
       Case 2:18-cv-00002-BMM Document 108 Filed 10/15/19 Page 6 of 17



avoiding injury to himself, which is a principal that is consistent with Montana

law.” Id.

       Totally disregarding the plain and express language of Montana law, Meyer

seeks to turn the fundamental principal of skier responsibility on its head. Meyer

was skiing fast, on expert terrain, even though, by his own admission and in the

opinion of his wife, he was only an intermediate skier. Doc. 106 at ¶¶ 6-7, 25, 39.

From far above it, the catwalk or road at issue was “obvious.” Doc. 98-1 at 40-41

(Meyer Depo. at 125:5-10, 126:15-18.). Indeed, the catwalk or road at issue was

visible from the lift. Doc. 106 at ¶ 19. Meyer nonetheless skied fast and headlong

over a variation in terrain and onto the cat track, and lost control. Id. at ¶ 39. After

he hit the cat track, going too fast for his ability, he lost control of his course: “I

tried to stay, drive hard into my boots and turn left and got blown out.” Id.; see

also Meyer Depo. at 197:14-24.

       Under these facts, there is simply no genuine dispute that Meyer’s ski wreck

and injuries were caused by the inherent dangers and risks of skiing. MCA §§23-

2-702(f). The plain language of Montana statutes control. To conclude otherwise

would be to render the statutes meaningless and assume that the Montana

Legislature passed useless and meaningless legislation. See Mont. Sports Shooting

Ass’n, v. State, 185 P.3d 1003, 1006 (Mont. 2008). Meyer’s claims fail as a matter

of law pursuant to the plain and express language of Montana statute.


                        Big Sky Resort’s Reply Brief in Support of Motion for Summary Judgment – 6
       Case 2:18-cv-00002-BMM Document 108 Filed 10/15/19 Page 7 of 17



III.   Even if the Court examines the reasonableness of Big Sky’s conduct,
       summary judgment is warranted.

       There is no need to undertake a reasonableness analysis due to the plain

language of Montana statute and the undisputed facts. Regardless, Big Sky is

entitled to summary judgment.

       The proper analysis in this case is to first examine the plain language of the

statute to determine if Meyer’s injuries result from the inherent dangers and risks

of skiing. If they do, “no further interpretation is needed,” and Big Sky is entitled

to judgment as a matter of law. See Waschle, 144 F.Supp.3d 1174, 1178. Only if

Meyer’s injuries do not result from the inherent dangers and risks of skiing is there

any need for the Court to engage in a reasonableness analysis. See id. If, for

example, Meyer’s injuries resulted from a problem with the ski lift or from an in-

bounds avalanche on a groomed run, the Court would need to engage in a

reasonableness analysis. See MCA §23-2-702(c), -734. But, here, because there is

no genuine dispute that Meyer’s injuries resulted from the inherent dangers and

risks of skiing, there is no reason to analyze the reasonableness of Big Sky’s

conduct.

       Even engaging in a reasonableness analysis leads to the same result. Meyer

admits that cat tracks are critical to Big Sky’s operations. (Doc. 106 at ¶ 45.)

Meyer also admits that cat tracks are common at ski resorts and that every ski

resort he has been to has cat tracks. Id. at ¶ 46. Thus, transitions from runs onto
                       Big Sky Resort’s Reply Brief in Support of Motion for Summary Judgment – 7
       Case 2:18-cv-00002-BMM Document 108 Filed 10/15/19 Page 8 of 17



cat tracks are known, inherent, features of ski resorts that all skiers must navigate,

and that Meyer expected to navigate.

      More critically, Meyer admits that a skier standing at the top of the Highway

run “can obviously see” the cat track at issue:

      Q:     So you agree that someone standing at the top of Highway as is
             shown in Exhibit 24, can obviously see the Cat track. Correct?
      A:     Sure. Yeah.

Doc. 98-1 at 41 (Meyer Depo. at 126:15-18.). Meyer repeatedly admitted that the

cat track at the bottom of the Highway run is obvious:

      Q:     And you can clearly see the Cat track at the bottom of Exhibit 24.
             Correct?
      A:     Yes.
      Q:     It’s obvious. Right?
      A:     Not overwhelming. Is it obvious? Yeah. Sure. It’s obvious. We’ll
             go with that.

Doc. 98-1 at 40 (Meyer Depo. at 125:5-10). Thus, just as in Kopeikin, Meyer

“admits that … the cat track could be clearly seen from above.” Kopeikin, 90

F.Supp.3d at 1108. This admission is fatal to Meyer’s claim, even under a

reasonableness analysis. See Richardson v. Corvallis Pub. Sch. Dist. No. 1, 950

P.2d 748, 755–56 (Mont. 1997).

      Conceding the cat track was visible from above, Meyer quibbles about the

immaterial fact that some part of the cat track was obscured so that a skier could

not see the whole cat track from above:



                       Big Sky Resort’s Reply Brief in Support of Motion for Summary Judgment – 8
       Case 2:18-cv-00002-BMM Document 108 Filed 10/15/19 Page 9 of 17



       Q:     Mr. Meyer, looking at Exhibit 24, is it your testimony that the Cat
              track shown in Exhibit 24 is hidden?
       A:     Part of it, yes.
       Q:     Which part of it?
       A:     The part closer to me.
       Q:     Mr. Meyer, a skier standing on the Highway as shown in Exhibit
              24 looking down can obviously see that there is a Cat track at the
              bottom of the run. Correct?
       A:     They wouldn’t see the whole Cat track.

       Meyer also argues that even if the cat track was visible, the transition from

the black diamond run onto the cat track was hidden.

       These arguments make no sense. By virtue of seeing the cat track from

above, Meyer was on notice that a transition from the steeper black diamond run

onto the flatter cat track existed. The cat track was obviously less steep than the

run. It was thus obvious that a person skiing from the end of Highway onto Loop

Road would need to navigate a transition, a variation in steepness and terrain, from

the black diamond run onto the cat track.

       Just as a person walking from a flat floor onto a set of stairs need not and

cannot see the entirety of a first step down, by virtue of being able to see that a set

of stairs exists, he is put on notice that a transition from the flat floor onto the stairs

exists. The transition from a flat floor onto a stair below is not entirely visible

from above, but we nevertheless expect people to perceive that a transition exists

and to act accordingly.




                        Big Sky Resort’s Reply Brief in Support of Motion for Summary Judgment – 9
      Case 2:18-cv-00002-BMM Document 108 Filed 10/15/19 Page 10 of 17



      The same is true “on a mighty mountain.” See Wright v. Mt. Mansfield Lift,

Inc., 96 F.Supp. 786, 791 (D.Vt. 1951). Indeed, unlike a person walking in a

building, a skier must be more vigilant, given the higher travelling speeds, the

changing conditions, and the inherent dangers and risks of skiing. See Kopeikin,

90 F.Supp.3d at 1107 (“the duty of reasonable care owed by a ski area operator to a

skier must be viewed in the unique context of skiing”).

      Meyer’s complaint about not seeing all of a clearly visible cat track is

immaterial. A skier does not need to see all of a tree in order to be on notice that

he must navigate around it. Likewise, a skier may only see the front of a building,

but this does not give him license to run into the side of it.

      Furthermore, as much as Meyer strains to turn this very ordinary variation in

steepness and terrain into something unusually hazardous, the evidence of record

does not support his self-serving contentions. Photographs taken immediately after

Meyer’s wreck show an unremarkable, gradual transition from the end of the run

onto the cat track below:




                      Big Sky Resort’s Reply Brief in Support of Motion for Summary Judgment – 10
      Case 2:18-cv-00002-BMM Document 108 Filed 10/15/19 Page 11 of 17




(Doc. 98-2 at 44.) The transition is also shown to be gradual and unremarkable in

side-views of the terrain:




                      Big Sky Resort’s Reply Brief in Support of Motion for Summary Judgment – 11
      Case 2:18-cv-00002-BMM Document 108 Filed 10/15/19 Page 12 of 17



(Doc. 98-2 at 32.)

      It is also undisputed that Big Sky warned that Highway was a black diamond

run for experts only, and warned repeatedly of unmarked hazards, early season

conditions, and to use caution. Big Sky posted no less than 10 warning signs that

Meyer would have encountered between the time he purchased his ticket and when

he unloaded the Challenger chairlift for the first time. See Doc. 106 at ¶¶ 3-5, 10,

11, 14, 16, 20. Meyer encountered a number of these same warning signs on each

of his subsequent two runs off Challenger. See id. at ¶¶ 14, 16, 20. Despite these

warnings, Meyer chose to ski fast in early season conditions on a black diamond

run that was, at best, at the very limit of his ability. See id. at ¶¶ 6-8, 24-27, 39.

      When asked to describe how Meyer was skiing immediately before his

wreck, Ms. Eggert testified as follows:

             Q:      Describe for me how Mr. Meyer was skiing
                     before his wreck where he was injured.
             A:      He was―
             Q:      Immediately before.
             A:      Probably the same as he had been skiing the
                     previous runs, pretty fast.
             …
             Q:      Did he appear to be in control?
             A:      There were times he was skiing faster than I would
                     have been given the conditions, but.

(Doc. 106-2 at 18 (Eggert Depo. at 69:6-19)).

      In other words, Meyer ignored the warnings that Big Sky posted. Big Sky

warned Meyer of expert terrain, unmarked obstacles, early season conditions, to
                       Big Sky Resort’s Reply Brief in Support of Motion for Summary Judgment – 12
      Case 2:18-cv-00002-BMM Document 108 Filed 10/15/19 Page 13 of 17



use caution, and informed him of his duty to “maintain control of speed and

course,” to “safely ski within the limits of [his] ability,” and to “Always Stay in

Control and Be Able to Stop or Avoid Other People or Objects.” See Doc. 106 at

¶¶ 3-5, 10, 11, 14, 16, 20. Meyer failed to heed these warnings.

      Big Sky also had no reason to believe that a specific warning of this

unremarkable and obvious transition was necessary. It is undisputed that there

were no prior similar reported accidents at or near Meyer’s wreck in the last 10

years. See Doc. 106 at ¶¶ 48-49; supra at § I. Even putting aside the Skier

Responsibility Statute, this undermines Meyer’s claim that Big Sky had a duty to

specifically warn of the plainly visible cat track. See Oberson v. U.S. Dept. of

Agric., 514 F.3d 989, 999 (9th Cir. 2008) (“Under Montana law, the duty element

of negligence turns primarily on foreseeability.”).

      Indeed, even outside the context of skiing, under Montana law, “the

possessor of the premises is not liable to persons foreseeably upon the premises for

physical harm caused to them by any activity or condition on the premises whose

danger is known or obvious to them, unless the possessor should anticipate the

harm despite such knowledge or obviousness.” Richardson, 950 P.2d at 755–56.

In Richardson, the Montana Supreme Court affirmed summary judgment in favor

of the school-landowner when the plaintiff slipped on a snow-packed path that




                      Big Sky Resort’s Reply Brief in Support of Motion for Summary Judgment – 13
      Case 2:18-cv-00002-BMM Document 108 Filed 10/15/19 Page 14 of 17



“was known and obvious to her” and there was no evidence that the school should

have anticipated such injury. Id. at 757-58.

       The same result is mandated here. Meyer was skiing an expert run

designated for expert skiers. Catwalks are common at ski areas and critical to Big

Sky’s operations, the catwalk at issue was clearly visible from above, and no

similar injuries had occurred there in the last 10 years. Big Sky warned Meyer of

unmarked obstacles, of the importance of staying in control and skiing within his

ability, and to use caution. Thus, even if the Court ignores the Montana Skier

Responsibility Act entirely, Big Sky used ordinary care as a matter of law in

maintaining its premises in a reasonably safe condition considering the use the

property is put to, its setting, location, and other physical characteristics. See

Richardson, 950 P.2d at 755.1

       Meyer’s effort to compare this case to Oberson is unavailing. In Oberson,

the snowmobiler encountered an absolutely blind hill at night that the U.S. Forest

Service knew was hazardous based upon a wreck that had occurred there only days

earlier. See Oberson, 311 F.Supp.2d 917, 926-938 (D. Mont. 2004). The Forest

Service admitted there was not “another hill on the system with a more abrupt

slope that is not posted with a warning sign.” Id. at 934. The prior accident put the


1
  Ms. Nettles’ e-mail is inadmissible hearsay, irrelevant, and obtained in violation of the
Montana Rule of Professional Conduct 4.2. See Doc. 99 at 27-29. Meyer cannot defeat summary
judgment by relying on inadmissible evidence. Fed.R.Civ.P. 56(e).
                       Big Sky Resort’s Reply Brief in Support of Motion for Summary Judgment – 14
         Case 2:18-cv-00002-BMM Document 108 Filed 10/15/19 Page 15 of 17



Forest Service on actual notice that “the hill was a hazard due to the inability of

southbound riders to see a 10–foot tall groomer with flashing lights atop until

reaching the crest of the hill.” Id. at 959. The Forest Service had also arbitrarily

increased the speed limit on the trail, “mislead[ing] snowmobile operators and

creat[ing] false expectations of safety.” Id. at 941. Furthermore, the blind hill was

on a straight and flat groomed portion of the trial that the Forest Service knew

encouraged speed. Id. at 941. In short, the facts of this case present a study in

contrast to those in Oberson.

         Furthermore, the district court’s determination in Oberson that “only those

variations in terrain that are either impossible to eliminate or warn of are ‘inherent

risks’” conflicts with the plain language of MCA § 23-2-702. See id. at 959. MCA

§ 23-2-702 identifies several variations in terrain that could easily be eliminated,

but are still defined as inherent risks, including “freestyle terrain, ski jumps, … and

other terrain modifications.” MCA §23-2-702(2)(f). To adopt Oberson’s

construction of the MCA §23-2-702 would defy the statute’s plain and express

terms.



//




                        Big Sky Resort’s Reply Brief in Support of Motion for Summary Judgment – 15
     Case 2:18-cv-00002-BMM Document 108 Filed 10/15/19 Page 16 of 17



                                  CONCLUSION

     Meyer’s injuries result from the inherent dangers and risks of skiing and

summary judgment should be granted.

     DATED this 15th day of October 2019.

                                        CROWLEY FLECK PLLP

                                        By /s/ Ian McIntosh
                                          Ian McIntosh

                                            Attorneys for Big Sky Resort




                    Big Sky Resort’s Reply Brief in Support of Motion for Summary Judgment – 16
      Case 2:18-cv-00002-BMM Document 108 Filed 10/15/19 Page 17 of 17



                      CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(d)(2)(E), I certify that this brief is printed with
proportionately spaced Times New Roman text typeface of 14 points; is double-
spaced; and the word count, calculated by Microsoft Office Word 2007, is 3,236
words long, excluding the Caption and the Certificates of Service and Compliance.

       Dated this 15th day of October 2019.

                                          By /s/ Ian McIntosh
                                            Ian McIntosh

                          CERTIFICATE OF SERVICE
      The undersigned hereby certifies that the foregoing document was served
upon the following counsel of record by the means designated below this 15th day
of October, 2019.

[ ]   U.S. Mail                    John Meyer
[ ]   Hand Delivery                P.O. Box 412
[ ]   Facsimile                    Bozeman, MT 59771
[ ]   FedEx                        john@cottonwoodlaw.org
[x]   ECF                          Attorney for Plaintiff

[ ]   U.S. Mail                     Brad Condra
[ ]   Hand Delivery                 Milodragovich, Dale & Steinbrenner, P.C.
[ ]   Facsimile                     P.O. Box 4947
[ ]   FedEx                         Missoula, MT 59806-4947
[x]   ECF                           bcongra@bigskylawyers.com
                                    Attorney for Salewa USA, LLC

[ ]   U.S. Mail                     Nadine O. Nadow
[ ]   Hand Delivery                 601 Cheyenne St., #2020
[ ]   Facsimile                     Golden, CO 80403
[ ]   FedEx                         nnadow@gmail.com
[x]   ECF                           Co-Counsel for Plaintiff



                                              /s/ Ian McIntosh
                                              Ian McIntosh
                      Big Sky Resort’s Reply Brief in Support of Motion for Summary Judgment – 17
